FILED
                            NOT FOR PUBLICATION                             DEC 11 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MAIKAL ALI ISKANDAR HALIM,                       No. 11-70759

              Petitioner,                        Agency No. A075-745-174

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted December 3, 2012
                               Seattle, Washington

Before: SCHROEDER, Senior Circuit Judge, McKEOWN and TALLMAN,
Circuit Judges.

       Maikal Halim, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen his

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252(a). We review




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
the BIA's denial of a motion to reopen for abuse of discretion, Feng Gui Lin v.

Holder, 588 F.3d 981, 984 (9th Cir. 2009), and we deny the petition for review.

      The BIA did not abuse its discretion in concluding that Halim failed to

establish an individualized risk of persecution in light of this court’s decision in

Tampubolon v. Holder, 610 F.3d 1056 (9th Cir. 2010). Halim’s argument that the

BIA applied the higher withholding of removal standard to his asylum claim fails

because the BIA was merely explaining the holding in Tampubolon, in which that

petitioner was time-barred from seeking asylum. See Tampubolon, 610 F.3d at

1059. In applying the correct standard, the BIA did not err in determining that,

even as a member of a disfavored group, Halim failed to demonstrate sufficient

individualized risk of future persecution in Indonesia. See Wakkary v. Holder, 558

F.3d 1049, 1065 (9th Cir. 2009) (noting that in the asylum context, “some evidence

of individualized risk is necessary for the petitioner to succeed”). The evidence

Halim proffered—that he is an active member of his church in the United States

and that he suffered abuse as a youth—is insufficient to distinguish his risk of

persecution from the generalized risk felt by all Christians in Indonesia. See

Lolong v. Gonzales, 484 F.3d 1173, 1181 (9th Cir. 2007).

      Next, the BIA did not abuse its discretion in concluding that Halim failed to

establish materially changed country conditions. See Najmabadi v. Holder, 597


                                           2
F.3d 983, 991(2010). The news articles and reports Halim submitted in support of

his motion to reopen are not “qualitatively different” from the evidence of the

difficult conditions for Christians he proffered in his initial application for asylum.

See Malty v. Ashcroft, 381 F.3d 942, 946-47 (2004); 8 C.F.R. § 1003.2(c)(1) (“A

motion to reopen proceedings shall state the new facts that will be proven . . . if the

motion is granted.”) (emphasis added). Although the BIA “did not directly

reference” any of the articles or reports Halim submitted, “there is nothing to

suggest it did not consider that evidence in deciding that” Halim failed to establish

changed conditions in Indonesia. Najmabadi, 597 F.3d at 991; see also Lopez v.

Ashcroft, 366 F.3d 799, 807 n.6 (9th Cir. 2004) (“[T]he [BIA] does not have to

write an exegesis on every contention.”).

      Finally, the BIA did not act arbitrarily, irrationally, or contrary to law, by

declining to take into account evidence of Halim’s child’s developmental

disabilities, when that evidence went neither to changed country conditions nor to

Halim's individualized fear of future persecution.

      PETITION DENIED.




                                            3